Title: Bunker Hill Association to Thomas Jefferson, 12 July 1810
From: Bunker Hill Association,Blagrove, William,Smith, Joseph E.,Homans, Benjamin
To: Jefferson, Thomas


          
            Sir
             
                     Boston 
                     12th July 1810.
          
          
		    
		  We have the honour to address you in conformity to a vote of the general Committee of the ‘Bunker Hill Association,’ and request you to accept a Copy of the Oration delivered on the 4th of July last.—
          
          In commemorating the feelings and principles which led to the glorious event of our revolution, it is peculiarly congenial to our grateful sensibility on this occasion, to render homage to the virtues of those Patriots who contributed thereto; and to express individually our personal respect for your character and our thanks for your continued support of the republican institutions of our Country.
          
            May the evening of your valuable life be attended with that calm serenity and sublime enjoyment which the good man only knows, and which approximates this state of existence to immortal felicity.
            
              
                
                           
                        Benjamin Homans
                }
              
              
                
                           J. E. Smith
                Committee
              
              
                
                           William Blagrove
                        
              
            
          
        